Conley Byrd, Justice, dissenting. In my view Act 164 of 1977, vested sole and exclusive rate making authority in the public service commission. Since the vesting of such authority in the public service commission and the commission’s order made subsequent to the enactment thereof would conflict with the franchise agreement between General Telephone Company and the City of Texarkana, then the trial court would have jurisdiction to determine that controversy. For the reasons stated, I would reverse on direct appeal and affirm on the cross-appeal.